Execution Copy

 

INVESCO MORTGAGE CAPITAL INC.

PRIVATE PLACEMENT PURCHASE AGREEMENT

PRIVATE PLACEMENT PURCHASE AGREEMENT (this “Agreement”) made as of this 25th day
of June, 2009, by and between Invesco Mortgage Capital Inc., a Maryland
corporation (the “Company”), and Invesco Institutional (N.A.), Inc. (the
“Purchaser”).

WHEREAS, the Purchaser has a substantive, pre-existing relationship with the
Company;

WHEREAS, the Company has filed a registration statement on Form S-11 under the
Securities Act of 1933, as amended (the “Securities Act”) with the Securities
and Exchange Commission in connection with a proposed initial public offering
(the “IPO”) of up to 8,500,000 shares of common stock of the Company, par value
$0.01 per share (the “Common Stock”); and

WHEREAS, concurrent with the consummation of the IPO, the Company desires to
issue and sell, and the Purchaser desires to purchase, upon the terms and
conditions set forth in this Agreement, 75,000 shares of our common stock (the
“Private Placement Common Stock”) for an aggregate purchase price of $1,500,000
(the “Purchase Price”);

NOW, THEREFORE, for and in consideration of the premises and the mutual
covenants hereinafter set forth, the parties hereto do hereby agree as follows:

1.            Sale and Purchase of Private Placement Common Stock. Subject to
and concurrent with the consummation of the IPO, the Company shall issue and
sell to the Purchaser, and the Purchaser shall purchase from the Company, the
Private Placement Common Stock for the Purchase Price.

2.            Closing. The closing of the purchase and sale of the Private
Placement Common Stock hereunder, including payment for and delivery of the
Private Placement Common Stock, will take place at the offices of the Company or
the Company’s legal counsel immediately prior to, and shall be subject to, the
completion of the IPO. At the closing, the Company shall deliver to the
Purchaser one or more certificates evidencing the Private Placement Common
Stock, substantially in the form attached hereto as Exhibit A, registered in the
Purchaser’s name, upon the payment of the Purchase Price in immediately
available funds by wire transfer to an account designated by the Company.

3.            Representations and Warranties of the Company. In connection with
the issuance and sale of the Private Placement Common Stock, the Company hereby
represents and warrants to the Purchaser the following:

3.1          The Company is a corporation duly incorporated, validly existing
and in good standing under the laws of the State of Maryland and the Company has
all necessary corporate power and authority to enter into this Agreement and to
consummate the transactions contemplated hereby.

3.2          All corporate action necessary to be taken by the Company to
authorize the execution, delivery and performance of this Agreement and all
other agreements and instruments delivered by the Company in connection with the
transactions contemplated hereby has been duly and validly taken and this
Agreement has been duly executed and delivered by the Company. This Agreement
constitutes the valid, binding and enforceable obligation of the Company,
enforceable in accordance with its terms, except as enforceability may be
limited by applicable bankruptcy, insolvency, reorganization, moratorium,
fraudulent transfer or similar laws of general application now or hereafter in
effect affecting the rights and remedies of creditors and by general principles
of equity (regardless of

 

AMR #147806-v7

 


--------------------------------------------------------------------------------

 

whether enforcement is sought in a proceeding at law or in equity). The issuance
and sale by the Company of the Private Placement Common Stock does not conflict
with the articles of amendment and restatement or by-laws of the Company or any
material contract by which the Company or its property is bound, or any federal
or state laws or regulations or decree, ruling or judgment of any United States
or state court applicable to the Company or its property.

3.3          Upon issuance in accordance with, and payment pursuant to, the
terms hereof, the Purchaser will have good title to the Private Placement Common
Stock free and clear of all liens, claims and encumbrances of any kind, other
than transfer restrictions hereunder and under other agreements contemplated
hereby.

4.            Representations and Warranties of the Purchaser. The Purchaser
hereby represents and warrants to the Company that:

4.1          The Purchaser is an “accredited investor” as that term is defined
in Rule 501 of Regulation D promulgated under the Securities Act and a
“qualified institutional buyer” as that term is defined in Rule 144A promulgated
under the Securities Act.

4.2          The Private Placement Common Stock is being acquired for the
Purchaser’s own account, only for investment purposes and not with a view to, or
for resale in connection with, any public distribution or public offering
thereof within the meaning of the Securities Act.

4.3          The Purchaser is a corporation duly organized, validly existing and
in good standing under the laws of the State of Delaware. The Purchaser has all
necessary corporate power and authority to enter into this Agreement and to
consummate the transactions contemplated hereby.

4.4          All corporate action necessary to be taken by the Purchaser to
authorize the execution, delivery and performance of this Agreement and all
other agreements and instruments delivered by the Purchaser in connection with
the transactions contemplated hereby has been duly and validly taken and this
Agreement has been duly executed and delivered by the Purchaser. This Agreement
constitutes the valid, binding and enforceable obligation of the Purchaser,
enforceable in accordance with its terms, except as enforceability may be
limited by applicable bankruptcy, insolvency, reorganization, moratorium,
fraudulent transfer or similar laws of general application now or hereafter in
effect affecting the rights and remedies of creditors and by general principles
of equity (regardless of whether enforcement is sought in a proceeding at law or
in equity). The purchase by the Purchaser of the Private Placement Common Stock
does not conflict with the organizational documents of the Purchaser or with any
material contract by which the Purchaser or its property is bound, or any laws
or regulations or decree, ruling or judgment of any court applicable to the
Purchaser or its property.

4.5          The Purchaser understands and acknowledges that (i) the offering of
the Private Placement Common Stock pursuant to this Agreement will not be
registered under the Securities Act on the grounds that the offering and sale of
the Private Placement Common Stock is exempt from registration under the
Securities Act pursuant to Section 4(2) thereof and exempt from registration
pursuant to applicable state securities or blue sky laws and, therefore, the
shares of Private Placement Common Stock will be characterized as “restricted
securities” under the Securities Act and such laws and may not be sold unless
the Private Placement Common Stock is subsequently registered under the
Securities Act and qualified under state law or unless an exemption from such
registration and such qualification is available.

5.            Registration Rights Agreement. At the time of the completion of
the IPO, the Company and the Purchaser shall enter into a registration rights
agreement pursuant to which the Company will grant certain registration rights
to the Purchaser relating to the Private Placement Common Stock.

 

2

AMR #147806-v7

 


--------------------------------------------------------------------------------

 

 

6.            Successors and Assigns. Except as otherwise expressly provided
herein, all covenants and agreements contained in this Agreement by or on behalf
of any of the parties hereto shall bind and inure to the benefit of the
respective successors of the parties hereto whether so expressed or not.
Notwithstanding the foregoing or anything to the contrary herein, the parties
may not assign this Agreement or their obligations hereunder.

7.            Amendments. This Agreement may not be amended, modified or waived,
in whole or in part, except by an agreement in writing signed by each of the
parties hereto.

8.            Counterparts; Facsimile. This Agreement may be executed in any
number of counterparts, each of which when so executed shall be deemed to be an
original and all of which taken together shall constitute one and the same
instrument. This Agreement or any counterpart may be executed via facsimile
transmission, and any such executed facsimile copy shall be treated as an
original.

9.            Governing Law. This Agreement shall for all purposes be deemed to
be made under and shall be construed in accordance with the laws of the State of
New York. The parties hereby agree that any action, proceeding or claim against
it arising out of or relating in any way to this Agreement shall be brought and
enforced in the courts of the State of New York or the United States District
Court for the Southern District of New York, and irrevocably submit to such
jurisdiction, which jurisdiction shall be exclusive. The parties hereby waive
any objection to such exclusive jurisdiction and agree not to plead or claim
that such courts represent an inconvenient forum.

10.          Third Party Beneficiaries. This Agreement is intended for the
benefit of the parties hereto and their respective permitted successors and
assigns, and is not for the benefit of, nor may any provision hereof be enforced
by, any other person; provided that the Underwriters shall be third party
beneficiaries of this Agreement.

11.          Legends. Each certificate, if any, representing the Private
Placement Common Stock shall be endorsed with the following legend or a
substantially similar legend:

“The securities represented by this certificate have not been registered under
the Securities Act of 1933, as amended, and are “restricted securities” as
defined in Rule 144 promulgated under the Securities Act. The securities may not
be sold or offered for sale or otherwise distributed except (i) in conjunction
with an effective registration statement for the shares under the Securities Act
of 1933, as amended, or (ii) pursuant to an opinion of counsel, satisfactory to
the company, that such registration or compliance is not required as to said
sale, offer, or distribution.”

12.          Severability. In case any provision of this Agreement shall be
found by a court of law to be invalid, illegal, or unenforceable, the validity,
legality, and enforceability of the remaining provisions of this Agreement shall
not in any way be affected or impaired thereby.

13.          Entire Agreement. This Agreement and the other documents delivered
pursuant hereto constitute the full and entire understanding and agreement
between the parties with regard to the subjects hereof and thereof and they
supersede, merge, and render void every other prior written and/or oral
understanding or agreement among or between the parties hereto.

 

3

AMR #147806-v7

 


--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

COMPANY:

INVESCO MORTGAGE CAPITAL INC.

 

By: ____________________________________

 

Name:

Title:

 

 

 

 

 

 

PURCHASER:

INVESCO INSTITUTIONAL (N.A.), INC.

 

By: ____________________________________

 

Name:
Title:

 

 

 

 

 

 

 

 

 

 

AMR #147806-v7

 

 

 